Dankorth, J.
The exceptions cannot be sustained. In an indictment for an assault and battery, the name of the person alleged to have been assaulted is used only for the purpose of identification. When such person is known equally well by two names, the use of either of them is sufficient, since either identifies the particular individual assaulted and makes the crime certain, so that *510tbe respondent can be in no danger of being twice put in jeopardy in relation to it. Exceptions overruled.
Appleton, C. J., Walton, Barrows, Virgin and Peters, JJ., concurred.